Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply filed on 07/19/2022 is hereby acknowledged.  The cancellation of claims 24 and 25 is hereby acknowledged.  The addition of New claims, 31 and 32 is hereby acknowledged.
	Applicant’s arguments when taken together with the claim amendments, have overcome the rejections of record, resulting in claims 1-23 and 26-30 being allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Spiegler on 08/16/2022.

The application has been amended as follows: 

In the Claims:
Claim 31 was amended by inserting ---1--- immediately after the phrase “plant of claim “ in line 4 of the claim.
Claim 32 was cancelled without prejudice.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are free of the prior art given the failure of the prior art to teach or reasonably suggest Cucumber variety NUN 93065 CUL or a cucumber with a similar genetic background and all the same phenotypic and morphological traits of the instantly claimed cucumber variety, or methods of breeding and said variety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663